UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4414


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

BOBBY LINDBERG CADDELL,

                Defendant – Appellant.




                            No. 10-4415


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

BOBBY LINDBERG CADDELL,

                Defendant – Appellant.




Appeals from the United States District Court for the Middle
District of North Carolina, at Greensboro.  N. Carlton Tilley,
Jr., Senior District Judge.     (1:09-cr-00221-NCT-1; 1:09-cr-
00224-NCT-1)


Submitted:   September 29, 2011           Decided:   October 4, 2011
Before KING, GREGORY, and DUNCAN, Circuit Judges.


Affirmed in part, vacated in part, and remanded by unpublished
per curiam opinion.


Louis C. Allen, Federal Public Defender, William C. Ingram,
First Assistant Federal Public Defender, Greensboro, North
Carolina, for Appellant.     Anna Mills Wagoner, United States
Attorney, Michael A. DeFranco, Assistant United States Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Bobby Lindberg Caddell appeals the 188-month sentence

imposed following his guilty plea to possession of a firearm by

a convicted felon, in violation of 18 U.S.C. § 922(g)(1) (2006),

and   possession      of     counterfeit     Federal       Reserve       Notes,   in

violation of 18 U.S.C. § 472 (2006).               On appeal, Caddell argues

that the district court improperly sentenced him as an armed

career criminal because the three prior breaking and entering

convictions    on   which     that   classification       was    based     were   not

violent    felonies        punishable   by    more        than     one     year   of

imprisonment    under       North    Carolina      law.          See     18   U.S.C.

§ 924(e)(1) (2006); N.C. Gen. Stat. § 15A-1340.17(c)-(d) (2007)

(applicable    to   offenses    committed     on    or    before       November   30,

2009). *   When Caddell raised this argument in the district court,

it was foreclosed by our decision in United States v. Harp, 406

F.3d 242 (4th Cir. 2005).            Subsequently, however, we overruled

Harp with our en banc decision in United States v. Simmons, 649

F.3d 237 (4th Cir. 2011) (en banc).                 In view of Simmons, we

vacate Caddell’s sentence and remand the case to the district

court for resentencing.        We affirm Caddell’s conviction.

      *
        The North Carolina legislature subsequently amended the
statute   with  regard   to  offenses   committed  on   or  after
December 1, 2009, see Act of Aug. 28, 2009, 2009 N.C. Sess. Laws
555, and offenses committed on or after December 1, 2011.     See
Justice Reinvestment Act of 2011, 2011 N.C. Sess. Laws 192.


                                        3
            We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.



                                                      AFFIRMED IN PART,
                                          VACATED IN PART, AND REMANDED




                                    4